DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on November 03, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment:
Claim 8 is newly added; and thus,
Claims 1-8 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2020 and 06/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2019/0090340) in view of Lee et al. (US 2019/0184187).

    PNG
    media_image1.png
    676
    1018
    media_image1.png
    Greyscale

With respect to claim 1, White discloses in figures 1-3 a plasma processing apparatus, configured to perform process using a plasma-converted gas, comprising a plasma head (200, e.g., a torch head or plasma head) configured to convert gas into plasma (see paragraph 0020, e.g., “transform the plasma gas into a swirling vortex”) from electrode (205, e.g., electrode) to which a voltage is applied and discharge the plasma-converted gas from a nozzle (213, e.g., nozzle); a gas supply device (304, e.g., gas source or gas supply) configured to supply gas including gas to be converted into plasma to the plasma head (see figure 3); a pressure detector (320-322, e.g., input and output pressure sensors) configured to detect the pressure of the gas supplied from the gas supply device (see figure 3 and paragraph 0026); and a controller (314, e.g., controller) configured to control the plasma processing apparatus (see figure 3), wherein the controller is configured to allow initiation of process based on a voltage post-application gas pressure (having a voltage post application gas pressure detected or sensed by the input pressure sensor 320 thereof), which is the gas pressure detected by the pressure detector after starting voltage application to the electrode (figure 1 also shows the controller 314 received the detected or sensed gas pressure information to control a power circuit 302 to apply a voltage to the electrode 205 thereof).
	White does not explicitly disclose that the plasma head configured to convert gas into plasma between electrodes.
	Lee discloses in figure 30 a plasma processing apparatus comprising a plasma head (21) configured to convert gas (Source gas) into plasma (Plasma) between electrodes (211, 212).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of White with electrodes thereof as taught by Lee for the purpose of providing a path along which the plasma generation unit moves above a body part thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Lee (see paragraph 0042).
	With respect to claim 3, the combination of White and Lee disclose that wherein the controller is configured to allow initiation of process on the condition that the voltage post-application gas pressure reaches a set pressure (paragraph 0027 of White, e.g., “the controller 314 can control the flow rate of gas through the torch 200 so that the flow rate equals a predetermined level that is appropriate for that plasma operation”).
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Shirakawa et al. – US 2017/0239730
Prior art Nettesheim et al. – US 2015/0069911
Prior art Krink et al. – US 2006/0186094
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 9, 2022